Citation Nr: 0905662	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  08-04 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for residuals, left knee injury.

2.  Entitlement to an initial disability rating in excess of 
10 percent for herniated nucleus pulposus L4-5, status post 
discectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to 
September 2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In October 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  From the date of the hearing, the record was held open 
for 60 days in order to allow for the submission of 
additional evidence for consideration.  Additional evidence 
was submitted in December 2008, accompanied by a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304 (2008).

For reasons explained below, the issue of entitlement to an 
initial disability rating in excess of 10 percent for 
herniated nucleus pulposus L4-5, status post discectomy, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's residuals of left knee injury are manifested by 
pain and crepitus, with extension of the left knee limited to 
10 degrees.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
residuals, left knee injury, have been more nearly 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5261.


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, the appeal arises from the initial award of 
service connection for the Veteran's residuals of left knee 
injury.  Preadjudication VCAA notice was provided in a 
December 2005 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Letters in March 2006, 
April 2007, and September 2008 advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last adjudicated in January 2008.

In any event, in Dingess the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided before 
service connection was granted for residuals of left knee 
injury was sufficient, VA's duty to notify with regard to 
this issue has been satisfied.  See generally Turk v. Peake, 
21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post-service treatment 
records, a VA examination report, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting medical 
release forms and medical evidence, as well as by providing 
testimony at his hearing.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events 
or content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the Veteran.  See Sanders, 487 F.3d 881.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. §§ 4.45, 4.59 (2008).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial 
compensable evaluation for residuals of left knee injury.  
Such disability has been rated as 0 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5019, effective October 1, 
2005 (the date after his discharge from service).

Diagnostic Code 5019 rates bursitis on limitation of motion 
of affected part, as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5019 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2008).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Limitation of extension of the leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2008).

Turning to the evidence, the Veteran's service treatment 
records do not include any X-rays or range of motion testing 
for the left knee during the one year prior to his discharge 
in September 2005.

The Veteran underwent a VA general medical examination in 
December 2005.  On that occasion, he complained of stiffness 
and stabbing sharp pain at a level 3 or 4 (out of 10) in his 
left knee upon waking up.  He reported that his morning 
routine included stretches and strengthening exercises for 
the left knee, and that elevated humidity bothered his knee 
more than anything.  The Veteran stated that he would 
experience a flare-up of swelling in his left knee 
approximately two to three times per year, but he was unable 
to pinpoint a precipitating factor.  He acknowledged that he 
had never had a flare-up that was incapacitating.  The 
Veteran reported that he had discontinued riding his mountain 
bike, and that maintenance work around his home (especially 
if it involved using a ladder) took longer to complete due to 
the condition of both of his knees.  However, he had no 
problems with activities of daily living and reported no 
adverse effects on his occupation.  The Veteran noted that he 
had not felt the need to seek medical attention for his left 
knee since his discharge from service.

This VA examination in December 2005 revealed no heat, no 
erythema, and no increased temperature of the left knee.  
Bony prominences of the left knee were in gross alignment.  
His left leg against resistance was much weaker than the 
right leg at 3 out of 5.  He was able to balance on toes and 
heels, but this did cause some knee pain.  The Veteran's gait 
as well as tandem walking were steady, and he manifested no 
limp or antalgia in appearance.  Extension of his left knee 
was restricted to -10 degrees and flexion of his left knee 
was a full 140 degrees.  A great deal of crepitus was noted 
upon both flexion and extension of the left leg.  The VA 
examiner noted that repetitive range of motion on the left 
caused pain, weakness, fatigue, lack of endurance, and lack 
of coordination, but with no further decrease in degrees of 
range of motion.  A neurological examination yielded normal 
results.  Accompanying December 2005 VA X-rays of the 
Veteran's left knee showed normal bones, joints, articular 
surface, and soft tissues, without evidence of fracture, 
dislocation, or subluxation.

At his October 2008 video conference hearing, the Veteran 
testified that he was not currently undergoing medical 
treatment for his left knee condition.  He reported that his 
left knee "grinds" all the time but did not pop too often.  
He stated that his left knee pain measured a level 3 out of 
10 on a daily basis, and measured a level 6 during flare-ups 
(which could last for up to several hours).  He reported that 
cold temperatures caused his left knee pain to worsen and 
that medication and elevation provided intermittent relief 
during flare-ups.  The Veteran also testified that he was 
having weight-bearing problems with his left knee.  When 
questioned as to whether his left knee ever locked up on him, 
he only noted that it would become stiff if he sat for too 
long.  He also reiterated that he did not miss work or 
receive any special considerations at his job for his left 
knee disability.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's residuals of left knee injury 
more nearly approximate the criteria for a 10 percent 
evaluation under Diagnostic Code 5261.  In this regard, the 
objective findings of record show that the Veteran's left 
knee extension is limited to 10 degrees.  While the examiner 
stated the motion in terms of "-10 degrees", his reference 
reflects the intent to show a restriction of 10 degrees 
extension rather than hyperextension.  Thus, after resolving 
all doubt in the Veteran's favor, the Board finds that the 
Veteran's symptoms meet the criteria for a 10 percent 
evaluation, but no more, from the effective date of the award 
of service connection for residuals of left knee injury.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

There is no evidence of limitation of motion of the left leg 
to 30 degrees of flexion or 15 degrees of extension to 
warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2008).  In this regard, the 
Veteran's left knee flexion has been shown to be full (i.e., 
140 degrees) throughout the course of the claim, and his left 
knee extension has been shown to be, at worst, 10 degrees 
when considering complaints of pain.  Thus, even considering 
the Veteran's subjective complaints of pain, the medical 
evidence of record does not support any additional limitation 
of motion in response to repetitive motion that would support 
an evaluation in excess of the 10 percent now presently 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2008); see also 38 C.F.R. §§ 4.45, 4.59 
(2008).

The Board has considered whether there are other appropriate 
diagnostic codes for application.  However, as the Veteran's 
service-connected residuals of left knee injury are not 
manifested by ankylosis, recurrent subluxation, lateral 
instability, dislocation of semilunar cartilage, or malunion 
of tibia and fibula, Diagnostic Codes 5256, 5257, 5258, and 
5262 do not apply.  In addition, as the X-ray evidence of 
record does not show degenerative arthritis in the left knee, 
the Veteran's disability cannot be assigned a higher initial 
rating under Diagnostic Code 5003.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.


ORDER

An initial disability rating of 10 percent for residuals, 
left knee injury, is granted effective October 1, 2005, 
subject to the applicable laws and regulations governing the 
payment of monetary benefits.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for an 
initial disability rating in excess of 10 percent for 
herniated nucleus pulposus L4-5, status post discectomy.

The Veteran underwent a VA general medical examination in 
December 2005.  On that occasion, he complained of low back 
stiffness and pain at a level 4 to 5 (out of 10) in the 
morning after waking up.  He stated that he was able to bring 
the pain down to a level 2 with stretching, a hot shower, and 
Motrin.  However, he noted that his low back was never pain-
free.  He reported flare-ups of pain occurring approximately 
one time per week to a level 8, and treatment with heat and 
Motrin could reduce the pain to a level 4 during such flare-
ups.  The Veteran also reported pain and a tingling type of 
numbness in his left leg that went all the way down to his 
toes intermittently throughout the day.  Examination of the 
lumbar spine revealed no paravertebral muscle spasming.  
Range of motion of the lumbar spine measured 90 degrees of 
forward flexion, 15 degrees of extension, 40 degrees of 
lateral flexion bilaterally, and 15 degrees of rotation 
bilaterally, for a combined range of motion of 215 degrees.  
The VA examiner noted that repetitive range of motion caused 
weakness, pain, fatigue, lack of endurance, lack of 
coordination, and a 10 degree decrease in range of motion.  
Accompanying December 2005 VA X-rays of the lumbosacral spine 
revealed minimal degenerative changes.

Thereafter, a November 2006 private treatment record revealed 
the Veteran's report that his low back pain had worsened in 
the prior one and a half months.  Subsequent private 
treatment records dated in November 2006, December 2006, and 
October 2008 show that he received steroid injections to 
treat his low back pain.  At his October 2008 video 
conference hearing, the Veteran testified that he was 
currently receiving treatment for his low back at the private 
Saltsburg Family Practice Clinic in Saltsburg, Pennsylvania, 
consisting of prescription pain medication and a steroid 
injection in his spine every 12 to 18 months.  He also 
testified that his low back pain was at a level 5 to 6 on a 
daily basis, with flare-ups at a level 9 approximately one to 
two times a week.  The Veteran affirmed that repetitive 
motion over an extended period of time led to decreased range 
of motion in his low back.  He did acknowledge that he had 
never been prescribed bed rest by a physician for his low 
back flare-ups.  In addition, the Veteran testified that, due 
to his low back surgery in service, he experienced shooting 
pain down his left leg as well as numbness and tingling in 
his left foot and toes.

All available records pertaining to the aforementioned 
private medical treatment at the Saltsburg Family Practice 
Clinic should be requested.

As noted above, the Veteran's most recent VA examination was 
in December 2005, more than three years ago.  Since that 
time, the  evidence of record shows that his low back 
disability has possibly worsened, as he now receives steroid 
injections and reports low back pain at increased levels, 
both on a daily basis and during flare-ups.  As the current 
severity and extent of his lumbar spine disability are 
unclear, the Board finds that a new VA examination is 
necessary, including neurological evaluation, in order to 
fully and fairly evaluate his claim for a higher initial 
rating.

Since the Board has determined that a VA examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for his low back disability since 
his discharge from service in September 
2005, to specifically include the 
private Saltsburg Family Practice 
Clinic in Saltsburg, Pennsylvania.  
After securing any necessary release, 
the RO/AMC should obtain any records 
which are not duplicates of those 
contained in the claims file.

2.  Schedule the Veteran for VA spine 
and neurological examinations to 
determine the current severity of his 
service-connected herniated nucleus 
pulposus L4-5, status post discectomy, 
and the extent of his radicular 
symptoms.  The claims file must be 
reviewed by the examiner in conjunction 
with the appeal.

The examiner should describe all 
symptomatology related to the Veteran's 
herniated nucleus pulposus 
L4-5, status post discectomy, to include 
orthopedic and neurological symptoms.  
All indicated tests should be performed 
and all findings should be reported in 
detail, including range of motion of the 
thoracolumbar spine (specifying at what 
degree in motion pain begins) and motor 
and sensory evaluation.

The examiner should describe any 
functional loss pertaining to the 
herniated nucleus pulposus L4-5, status 
post discectomy, due to pain or weakness, 
and to document all objective evidence of 
those symptoms.  In addition, the 
examiner should provide an opinion on the 
degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  If 
intervertebral disc disease is present 
and related to the service-connected 
disability, the examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms, to include any 
incapacitating episodes (acute signs and 
symptoms of intervertebral disc syndrome 
that have required bed rest prescribed by 
a physician and treatment by a 
physician).

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, then the 
Veteran and his representative should be 
issued a Supplemental Statement of the 
Case and be given an opportunity to 
respond before the case is returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


